Citation Nr: 0100738	
Decision Date: 01/11/01    Archive Date: 01/17/01

DOCKET NO.  99-12 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her son




ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from May 1942 to May 1960 
with a period of service that was less than honorable from 
January 1938 to August 1941.  He died in April 1998.  The 
appellant is the windowed spouse of the veteran.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a January 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO). 


REMAND

Under the basic statutory and regulatory provisions governing 
the benefit at issue, to establish service connection for the 
cause of the veteran's death, the evidence must show that a 
disability incurred in or aggravated by active service either 
caused or contributed substantially or materially to cause 
death.  For a service-connected disability to be the cause of 
death, it must singularly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (2000).  A 
contributory cause of death is inherently one not related to 
the principal cause.  In determining whether a service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c).  38 C.F.R. § 3.312(c)(4) states:

There are primary causes of death which 
by their very nature are so overwhelming 
that eventual death can be anticipated 
irrespective of coexisting conditions, 
but, even in such cases, there is for 
consideration whether there may be a 
reasonable basis for holding that a 
service-connected condition was of such 
severity as to have a material influence 
in accelerating death.  In this 
situation, however, it would not 
generally be reasonable to hold that a 
service-connected condition accelerated 
death unless such condition affected a 
vital organ and was of itself of a 
progressive or debilitating nature. 

Three theories have been presented as to how the veteran's 
service could have caused his death.  At a hearing held 
before the Board in November 2000, it was noted that the 
veteran was exposed to both radiation and asbestos during his 
active service.  The veteran also smoked during his active 
service.

It is undisputed in this case that the underlying cause of 
the veteran's death was lung cancer.  There is no competent 
evidence of record showing that any other condition 
contributed substantially or materially to cause death.

The governing criteria regarding service connection for 
cancer secondary to tobacco use and nicotine dependence have 
evolved a great deal over the last five years.  In July 1992, 
the Board sought an opinion from the General Counsel of VA 
regarding whether service connection may be granted for the 
residuals of tobacco use.  A response to this request was 
provided in January 1993 within VAOPGCPREC 2-93 (January 13, 
1993), 58 Fed. Reg. 42,756 (1993).  In VAOPGCPREC 2-93, the 
General Counsel pointed out that direct service connection 
may be granted for a disease diagnosed after service 
discharge when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2000).  The 
General Counsel noted that consistent with the applicable 
principles in the law and regulations, VA had promulgated 
regulations governing adjudication of claims based on 
exposure to dioxin or ionizing radiation, "agents which may 
result in conditions which become manifest years after 
exposure."  38 C.F.R. §§ 3.311a and 3.311.  The General 
Counsel in VAOPGCPREC 2-93 continued: 

In authorizing service connection for 
disability or death resulting from such 
conditions, VA recognized the need for 
evidence of exposure to the agents in 
question coincident in time with a 
veteran's military service and some link 
between that exposure and the subsequent 
disability or death.  [Citation omitted.]  
Thus, a disease that is diagnosed after 
service discharge may be considered to be 
service connected if an event or exposure 
during service subsequently results in 
disability or death.  With regard to the 
claim at issue, we note that 
epidemiologic research has identified 
substantial increase in the relative risk 
of mortality from a variety of cancers in 
smokers.  See David Carbone, M.D., Ph.D., 
Smoking and Cancer, 93 (Supp. 1A) Am. J. 
Med. 1A-13S (1992).

The General Counsel's opinion holds that the governing law, 
38 U.S.C.A. §§ 101(16), 1110, 1131 and 1310 (West 1991) and 
38 C.F.R. § 3.303(d) (2000),  provides authority for the 
grant of service connection for disability resulting from 
"an event or exposure" in service.  The General Counsel 
then held, in effect, that if a disease or injury becomes 
manifest after service, if it was due to tobacco use in line 
of duty in the active military service, service connection 
may be established. 

The Board notes that a new revision to the law regarding 
claims related to tobacco, enacted by Congress and signed by 
the President as Public Law No. 105-206 on July 22, 1998, 
(which prohibits service connection of a death or disability 
on the basis that it resulted from an injury or disease 
attributable to the use of tobacco products by a veteran 
during the veteran's service and which is codified under 38 
U.S.C.A. § 1103), relates only to claims filed after June 9, 
1998.  It does not affect those claims that were filed on or 
prior to that time, such as this case.  The appellant filed 
this claim in April 1998.

Regarding exposure to radiation, the service medical records 
contain an entry that appears to reflect the veteran's 
exposure to radiation was monitored when he was on the U.S.S. 
Zelima (AF-49) in at least July 1958.   38 C.F.R. § 3.311(e) 
(2000) states, in pertinent part:

(e) Factors for consideration.  Factors 
to be considered in determining whether a 
veteran's disease resulted from exposure 
to ionizing radiation in service include: 

(1)  The probable dose, in terms of dose 
type, rate and duration as a factor in 
inducing the disease, taking into account 
any known limitations in the dosimetry 
devices employed in its measurement or 
the methodologies employed in its 
estimation; 

(2)  The relative sensitivity of the 
involved tissue to induction, by ionizing 
radiation, of the specific pathology; 

(3)  The veteran's gender and pertinent 
family history;

(4)  The veteran's age at time of 
exposure; 

(5)  The time-lapse between exposure and 
onset of the disease; and 

(6)  The extent to which exposure to 
radiation, or other carcinogens, outside 
of service may have contributed to 
development of the disease. 

The nature of any radiation exposure the veteran experienced 
in service is not clear and requires development.  In Lathan 
v. Brown, 7 Vet. App. 359, 367 (1995), the United States 
Court of Veterans Claims (Court) held that a remand of that 
case was necessary for VA to obtain a medical opinion which 
would enable it to give careful consideration, as required by 
38 C.F.R. § 3.312(c), to the issue of any contribution of the 
veteran's service-connected disability to his death.  

Further, there has been a significant change in the law 
during the pendency of this appeal.  Recently enacted 
legislation, the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), contains extensive 
provisions modifying the adjudication of all pending claims.  
See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new law 
revises the former § 5107(a) of title 38 United States Code 
to eliminate the requirement that a claimant come forward 
first with evidence to well ground a claim before the 
Secretary is obligated to assist the claimant in developing 
the facts pertinent to the claim.  The other salient features 
of the new statutory provisions impose the following 
obligations on the Secretary (where they will be codified in 
title 38 United States Code is noted in parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

(a) identify the records the VA is unable to obtain; 
(b) briefly explain the efforts that the VA made to 
obtain those records; and 
(c) describe any further action to be taken by the 
Secretary with respect to the claim (38 U.S.C.A. § 
5103A(b)(2)). 

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); 

(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)); 

(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):  

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant):

(i) contains competent evidence that the claimant 
has a current  disability, or persistent or 
recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but   
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim. 

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g));

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

In this case, the RO has assisted the appellant in the 
development of this claim.  Nevertheless, the Board believes 
that additional work is now required under this new standard.  
Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO should contact the appellant 
and request that she provide the names 
and addresses of all health care 
providers who treated the veteran 
subsequent to service for any pulmonary 
disability, as well as the approximate 
dates of treatment.  Then, with any 
necessary authorization from the 
appellant, the RO should attempt to 
obtain copies of those treatment records 
identified by the appellant which have 
not been previously secured.

3.  The RO should also request the 
appellant to provide a detailed statement 
to the best of her ability describing the 
veteran's smoking history and any 
knowledge she may possess concerning any 
exposure to radiation the veteran may 
have experienced in service.  
Specifically, the appellant should 
indicate when the veteran began smoking, 
how much he smoked on an average day 
during service, how much he smoked on an 
average day subsequent to service, and 
when, if ever, he stopped smoking.  
Likewise, any information concerning the 
dates, places and circumstances of 
radiation exposure should be mentioned.   

4.  The RO should obtain a copy of the 
veteran's service personnel records.  The 
RO should also initiate appropriate 
action to develop information concerning 
any radiation exposure the veteran may 
have experienced in service.  

5.  Thereafter, the claims folder should 
be forwarded through the Director, 
Compensation and Pension Service to the 
Assistant Chief Medical Director for 
Public Health and Environmental Hazards 
(ACMD) for preparation of a dose estimate 
of the veteran's radiation exposure 
during service.  The ACMD, after further 
inquiry from the Department of the Navy, 
if necessary, should offer an opinion, 
with supporting rationale, as to whether 
it is as least as likely as not that the 
veteran's death was caused by radiation 
exposure during his active service.  The 
ACMD should take into consideration 
factors within 38 C.F.R. § 3.311(e) 
(2000).

6.  Then, the RO should arrange for a VA 
examiner to review the claims folder and 
offer an opinion as to the degree of 
medical probability that tobacco smoking 
or exposure to asbestos during service 
played a material causal role in the 
development of the veteran's lung cancer.

7.  Thereafter, the RO should 
readjudicate the claim for service 
connection for cause of the veteran's 
death.  The RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by VA, 
including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  

If the benefit sought on appeal remains denied, the appellant 
and her representative should be provided with a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  An appropriate period of time should be allowed for 
response.  Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


